                                                                                        1775 Wehrle Drive, Suite 100
                                                                                        Williamsville, New York 14221
                                                                                        Phone (716)204-1700
                                                                                        Fax (716)204-1702
                                                                                        http://www.GrossPolowy.com/




                                                November 26, 2018

Chambers, Hon. Robert D. Drain
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:             Matthew Stoll
Case No.        18-22624-rdd
Loan No.        ...1234

Dear Hon. Robert D. Drain,

        Please allow this letter to serve as a written status report, submitted on behalf of Wells Fargo Bank NA
(the "Servicer") pursuant to the Southern District of New York Loss Mitigation Program Procedures.

       This Firm filed a detailed denial letter on October 26, 2018. I have been in communication with Debtor’s
Counsel and she has informed me that she will consent to termination.

        If there are any questions, please feel free to contact me directly at 716-253-6200.

                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By:     /s/: Deborah Turofsky, Esq.

cc.     ECF and Email
        Roselina Serrano, Esq.
